Court of Appeals
                             Sixth Appellate District of Texas

                                       JUDGMENT


 Peter G. Milne, P.C., Peter G. Milne,                      Appeal from the 4th District Court of Rusk
 Individually, and Healy, Milne &                           County, Texas (Tr. Ct. No. 2013-243).
 Associates, P.C., Appellants                               Opinion delivered by Justice Burgess, Chief
                                                            Justice Morriss and Justice Moseley
 No. 06-14-00106-CV            v.                           participating.

 Val Ryan and Joy Ryan, Appellees



          As stated in the Court’s opinion of this date, we find reversible error in part in the judgment
of the court below. Therefore, we reverse the portion of the trial court’s order certifying class
claims of unconscionability against the Hicks Defendants and creating a mandatory Rule 43(b)(2)
class, (2) affirm the remainder of the trial court’s certification order, and (3) remand the matter to
the trial court for further proceedings consistent with this opinion.
          We further order that the appellants and appellees shall each pay one half of all costs of
appeal.


                                                           RENDERED OCTOBER 15, 2015
                                                           BY ORDER OF THE COURT
                                                           JOSH R. MORRISS, III
                                                           CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk